Citation Nr: 0607538	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-28 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
with peripheral neuropathy and pre-proliferative retinopathy, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1978 to 
August 1988.  He also had 5 months and 24 days of prior 
inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The September 2003 rating 
decision increased the rating of 40 percent for diabetes 
mellitus with peripheral neuropathy to a rating of 60 
percent, effective from the date of the claim for an 
increased rating.  In the September 2003 rating decision, the 
RO also granted the veteran a total disability rating based 
on individual unemployability.

The RO also certified to the Board a separate increased 
rating issue for diabetic pre-proliferative retinopathy.  
(The RO had awarded service connection for this disability 
and assigned a zero percent rating by its July 2002 action.)  
Regarding this issue, the Board notes that a complication of 
diabetes mellitus may be assigned a separate rating when 
compensable.  However, when a compensable complication is 
used to support a 100 percent rating for diabetes mellitus, a 
separate rating is not warranted.  Because of the Board's use 
of the veteran's pre-proliferative retinopathy in its 
analysis set forth below to support a 100 percent rating for 
diabetes mellitus, the issue on appeal is as reflected on the 
title page.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires twice daily 
injections of insulin, restricted diet, and regulation of 
activities; with hypoglycemic reactions requiring frequent 
visits to a diabetic care provider; plus complications, 
including peripheral neuropathy of both upper and lower 
extremities and pre-proliferative retinopathy.

2.  The veteran has mild peripheral neuropathy due to 
diabetes.

3.  The veteran's pre-proliferative diabetic retinopathy is 
manifested by occasional dot hemorrhage and microaneurysm 
formation, and moderate cotton-wool patches.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for diabetes 
mellitus, with peripheral neuropathy and pre-proliferative 
retinopathy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.20, 
4.84a, 4.119, 4.123, 4.124a, Diagnostic Codes 6006, 7913, 
8516, 8521 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When an unlisted condition is encountered, it is 
permitted to rate under a closely related disease or injury.  
38 C.F.R. § 4.20 (2005).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2005).

The veteran filed his claim for an increased rating for 
diabetes mellitus with peripheral neuropathy in March 2002.

The veteran's diabetes mellitus with peripheral neuropathy is 
currently evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.119 (Diagnostic Code 7913) (2005).  Under that code, a 60 
percent rating is warranted for requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Additionally, 
a note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications, however, are considered part of the diabetic 
process under Diagnostic Code 7913.  Id.

The veteran and his representative maintain that the veteran 
meets the rating criteria for a 100 percent disability rating 
for diabetes mellitus.  After a careful review of the record, 
the Board finds that the symptomatology associated with the 
veteran's diabetes mellitus more nearly approximates the 
criteria for a 100 percent rating than the criteria for a 60 
percent rating.  See 38 C.F.R. §§ 4.7, 4.119 (Diagnostic 
Code 7913).

VA progress notes and examinations reflect a history of the 
veteran's diabetes mellitus dating back to service.  Recent 
progress notes classify the disease as uncontrolled or 
extremely poorly controlled.  Treatment includes twice daily 
injections of insulin.  The veteran has been put on a 
restricted and regulated diabetic diet.  He has also been 
counseled on his activities and exercise.  The veteran has 
been found to be unemployable based mainly on his diabetes 
mellitus and complications arising from such.  As it is shown 
that the veteran is required to take more than one daily 
injection of insulin, that he is on a restricted diet, and 
that his activities are regulated, the first prong of the 
criteria is met.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7913).

While the evidence does not show that the veteran experiences 
ketoacidosis, he has had a documented hypoglycemic reaction.  
Additionally, the veteran's treatment providers suspect 
frequent unreported hypoglycemia due to inappropriate insulin 
administration.  Although there are no documented 
hospitalizations of record, the effects of the veteran's 
diabetes mellitus do require frequent visits to a diabetic 
care provider.  Due to the hypoglycemic reactions and the 
frequency of visits to a diabetic care provider, and with 
reasonable doubt resolved in the veteran's favor, the second 
prong of the criteria is met.  Id.

Finally, the medical evidence shows that the veteran 
experiences weight fluctuations, as well as pain and numbness 
in his extremities.  These effects do not appear to meet the 
first part of the last prong of the criteria, which requires 
progressive loss of weight and strength.  However, when 
complications from diabetes mellitus are compensable if 
separately evaluated, the last prong of the 100 percent 
criteria is met.  Thus, a separate analysis of the veteran's 
diabetic complications, to include peripheral neuropathy and 
pre-proliferative retinopathy, is in order.  Id.  

With regard to the veteran's peripheral neuropathy, that 
disability may be separately rated by analogy, under 
38 C.F.R. §§ 4.20 4.123, 4.124a (Diagnostic Codes 8516, 8521) 
(2005), for each extremity.  A 10 percent rating is warranted 
for mild neuropathy.  In an April 2000, VA fee-based QTC 
examination, the examiner diagnosed the veteran with mild 
peripheral neuropathy as a complication of his diabetes 
mellitus.  The medical evidence shows that the veteran 
continues to suffer from tingling sensations and numbness in 
his upper and lower extremities.  Based on this evidence, the 
Board finds that the veteran's peripheral neuropathy warrants 
a compensable rating, if separately evaluated.  Id.  Thus, 
the veteran's peripheral neuropathy is considered a 
compensable complication of his diabetes mellitus.  See 
38 C.F.R. § 4.119 (Diagnostic Code 7319).

With regard to the veteran's pre-proliferative retinopathy, 
the RO found that disease to be noncompensable based solely 
on the veteran's visual acuity, under 38 C.F.R. § 4.84a 
(Diagnostic Code 6079) (2005).  However, diabetic pre-
proliferative retinopathy may also be rated by analogy to 
retinitis under Diagnostic Code 6006.  See 38 C.F.R. §§ 4.20, 
4.84a.  Chronic retinitis is evaluated from 10 percent to 100 
percent on the basis of resulting impairment of visual acuity 
or visual field loss, pain, rest-requirements, or episodic 
incapacity.  An additional 10 percent is combined during the 
continuance of active pathology.  The minimum evaluation 
during active pathology is 10 percent.  38 C.F.R. § 4.84a 
(Diagnostic Code 6006).

A June 2002 private examination reflects that the veteran's 
eyesight is normal.  His visual acuity is 20/20 bilaterally 
and his field vision is normal per Goldman visual field 
testing.  Despite his normal vision, the veteran's pre-
proliferative retinopathy may still warrant a compensable 
minimal rating if it has active pathology.  The private 
examiner reported occasional dot hemorrhage and microaneurysm 
formation in each eye, as well as moderate cotton-wool 
patches bilaterally.  Based on this evidence, the Board finds 
that the veteran meets the requirement for a compensable 
rating based on the presence of active pathology.  Id.  Thus, 
the veteran's pre-proliferative retinopathy is also 
considered a compensable complication of his diabetes 
mellitus.  See 38 C.F.R. § 4.119 (Diagnostic Code 7319).

Due to the fact that the veteran's diabetic complications, to 
include peripheral neuropathy and pre-proliferative 
retinopathy, are both compensable if separately evaluated, 
the final prong of the criteria for a 100 percent rating for 
diabetes mellitus is met.  See 38 C.F.R. § 4.119 (Diagnostic 
Code 7319).  Even if there is some question as to whether the 
three prongs of the criteria for a 100 percent rating are 
entirely met, the Board finds that the veteran's disability 
more nearly approximates the criteria required for that 
rating, as opposed to the criteria for the lower 60 percent 
rating.  See 38 C.F.R. § 4.7.  Upon consideration of the 
evidence demonstrating the severity of the disease, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that a 100 percent rating for diabetes 
mellitus, with peripheral neuropathy and pre-proliferative 
retinopathy, is warranted.  See 38 C.F.R. §§ 4.3, 4.119 
(Diagnostic Code 7319).

Although the peripheral neuropathy and pre-proliferative 
retinopathy are compensable if separately evaluated, they may 
not be assigned separate ratings in this case, as those 
complications were used to support a 100 percent evaluation 
for diabetes mellitus.  Because, as noted above, there is no 
evidence of progressive weight loss and strength, use of the 
complications of diabetes mellitus was necessary to meet the 
last prong of the 100 percent rating criteria.  The 
complications may be assigned separate ratings only with an 
evaluation of less than 100 percent for diabetes mellitus 
(or, as mentioned above, with a showing of progressive weight 
loss and strength at the 100 percent rating).  38 C.F.R. 
§ 4.119 (Diagnostic Code 7913 (Note 1)).

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
Insofar as the determinations made by the Board herein 
constitute a complete grant of the benefit sought on appeal, 
no further notification or assistance is required to comply 
with the VCAA and the implementing regulations.


ORDER

Entitlement to a 100 percent rating for diabetes mellitus, 
with peripheral neuropathy and pre-proliferative retinopathy, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


